UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08226 Templeton Global Investment Trust (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, Florida 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 3/31 Date of reporting period: 6/30/10 Item 1. Proxy Voting Records. TEMPLETON BRIC FUND ACRON JSC Ticker: AKRN Security ID: X00311104 Meeting Date: MAY 27, 2010 Meeting Type: Annual Record Date: APR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements and For For Management Allocation of Income 3 Approve Dividends For For Management 4.1 Elect Nikolay Arutyunov as Director None For Management 4.2 Elect Igor Belikov as Director None For Management 4.3 Elect Vladimir Gavrikov as Director None Against Management 4.4 Elect Aleksandr Dynkin as Director None Against Management 4.5 Elect Oleg Kornyshev as Director None Against Management 4.6 Elect Viktor Kochubey as Director None Against Management 4.7 Elect Alexey Milenkov as Director None Against Management 4.8 Elect Aleksandr Popov as Director None Against Management 5 Approve Remuneration of Directors For For Management 6 Ratify Baker Tilly Russaudit LLC and For For Management ZAO PricewaterhouseCoopers Audit as Auditors 7.1 Elect Valentina Aleksandrova as Audit For For Management Commission Member 7.2 Elect Irina Klassen as Audit Commission For For Management Member 7.3 Elect Nadezhda Preobrazhenskaya as For For Management Audit Commission Member 7.4 Elect Tatyana Strigaleva as Audit For For Management Commission Member 7.5 Elect Tatyana Khrapova as Audit For For Management Commission Member 8 Approve Related-Party Transactions For For Management AES TIETE SA Ticker: GETI3 Security ID: BRGETIACNOR7 Meeting Date: OCT 30, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Pedro de Freitas Almeida Bueno For Abstain Management Vieira as an Alternate Director AES TIETE SA Ticker: AESYY Security ID: P4991B119 Meeting Date: APR 30, 2010 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year
